ORDER
PER CURIAM.
Richard V. and Joanna R. Nelson (Nelsons) appeal from judgment in favor of River City Restoration, Inc. (River City). Nelsons argue the court erred in entering judgment: (1) on an improper measure of damages; and (2) denying return of the amount overpaid to River City.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a *264memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).